Citation Nr: 0724940	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  02-20 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
prior to January 1, 1996.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from August 1985 to July 
1986.  He was retired from service by reason of an above-the-
knee amputation of his left leg resulting from an in-service 
motorcycle accident.

Within a few weeks of his discharge, the veteran filed a 
claim for VA benefits, including TDIU.  In August 1986, the 
RO granted service connection for amputation of the left leg, 
assigned a 60 percent evaluation therefor, and denied TDIU.  
The RO notified the veteran of its decision as to the left 
leg amputation.  However, it did not provide any notice of 
its determination with respect to TDIU.

On March 11, 1998, the veteran submitted VA Form 21-8940, 
Veteran's Application for Increased Compensation based on 
Unemployability.  Later that same month, the RO granted TDIU 
effective from March 11, 1998.  The veteran was notified of 
the RO's decision, and of his appellate rights, but he did 
not initiate an appeal within one year.  As a result, that 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.302. 20.1103.

In January 2002, the RO informed the veteran that it had 
failed to notify him of its August 1986 denial of TDIU.  He 
was invited to file a notice of disagreement (NOD) with that 
decision, if he so desired.  The veteran filed an NOD in 
April 2002.  A statement of the case (SOC) was issued in 
October 2002, and an appeal was perfected by virtue of a 
substantive appeal received in November 2002.  In December 
2003, the Board of Veterans' Appeals (Board) remanded the 
matter to the RO for additional development.

In September 2004, while the case was in remand status, the 
RO determined that it had committed clear and unmistakable 
error in its March 1998 decision; specifically, that it had 
failed to recognize that the veteran had never received 
notice of the August 1986 denial of TDIU, and that his July 
1986 claim for TDIU therefore remained open and pending at 
the time of the March 1998 decision.  See 38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).  Based on that determination, 
and in light of the evidentiary record, the RO found that 
January 1, 1996 was the proper effective date for the award.  
The case was returned to the Board in February 2005.

In May 2005, the Board remanded the case for additional 
development.  The RO confirmed and continued the prior 
determination, and the case was returned to the Board in 
February 2006.  In March 2006, the Board denied the appeal.  
The Board also denied a subsequent motion for 
reconsideration.

The veteran appealed the Board's March 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2007, the parties to the appeal filed a joint motion 
asking the Court to vacate and remand the Board's decision.  
Later that same month, the Court granted the motion.  The 
case is now presented for further appellate consideration.

For the reasons set forth below, this matter is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

In the joint motion filed with the Court, the parties to this 
appeal agreed that the Board's March 2006 decision was 
deficient because the Board (1) did not provide any 
discussion of whether the veteran's work history prior to 
January 1, 1996 was "substantially gainful," as required by 
38 C.F.R. § 4.16, and (2) did not provide any discussion of 
the evidence relied upon in making its determination that 
"[the medical evidence] does not show that the veteran's 
service-connected disability precluded him from securing or 
following substantially gainful employment."  The parties 
also agreed that it was unclear from the Board's decision 
whether the Board had satisfied its duty to assist as set out 
by the Court in Friscia v. Brown, 7 Vet. App. 294 (1994) (to 
the effect that, in the context of a claim for TDIU, the 
Board has a duty to obtain a medical opinion that discusses 
the effect the veteran's service-connected disability has on 
his ability to work).

Presently, the record on appeal does not contain a medical 
opinion that specifically addresses the effect of the 
veteran's service-connected disability on his ability to work 
during the entire period from July 1986 to December 1995.  
Accordingly, and in light of the parties' apparent agreement 
that such an opinion is necessary, the Board will remand the 
veteran's case for additional development.  38 C.F.R. § 19.9 
(2006).  After that development has been completed, the 
agency of original jurisdiction will have an opportunity to 
review all of the evidence added to the veteran's claims file 
since the time of the last supplemental SOC (SSOC) in October 
2005-to include a VA Form 21-8940 completed by the veteran 
in April 2006, an affidavit he executed on the same date, and 
information the Board has since gathered from the U.S. Census 
Bureau as to poverty thresholds for the years 1986 to 1995-
and to re-adjudicate his claim based on the totality of the 
expanded record.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Arrange to have the veteran scheduled 
for a VA examination of his left leg.  The 
examining physician must examine the 
veteran, review the entire record-including 
the information in the veteran's VA 
vocational rehabilitation folder-and, after 
conducting any testing deemed necessary, 
discuss the likely effect the veteran's 
service-connected left leg disability had on 
his ability to obtain and perform 
substantially gainful work during the period 
from July 1986 to December 1995.  An 
explanation should be provided for any 
opinions offered.

2.  Thereafter, take adjudicatory action on 
the veteran's claim with consideration of 
all the evidence, including the requested VA 
medical opinion, the VA Form 21-8940 
completed by the veteran in April 2006, the 
affidavit he executed on the same date, and 
poverty threshold data from the U.S. Census 
Bureau for the years 1986 to 1995.  If the 
benefit sought remains denied, furnish an 
SSOC to the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


